                          IN THE UNITED STATES DISTRICT COURT
                              FOR THE DISTRICT OF NEBRASKA

WILLIAM SCHNEIDER, et al.,

                          Plaintiffs,                                        8:99CV315

                                                                 AMENDED ORDER SETTING
            vs.                                                    FINAL SCHEDULE FOR
                                                                  PROGRESSION OF CASE

UNITED STATES OF AMERICA,

                          Defendant.


       This matter comes before the Court on the Joint Motion to Continue Trial (Filing No. 459).
Upon review of the parties’ most recent Joint Status Report (Filing No. 458), and the motion to
continue, the Court finds the motion should be granted. Accordingly,

        IT IS ORDERED that the Joint Motion to Continue Trial (Filing No. 459) is granted, and
certain deadlines in the Court’s previous Order (Filing No. 435) are amended as follows:

        1.      Pretrial Disclosures. Pursuant to Fed. R. Civ. P. 26(a)(3), each party shall serve
opposing counsel and file a redacted version as applicable with the following information
regarding the evidence it may present at trial other than solely for impeachment purposes as soon
as practicable but not later than the date specified:

                  a. Nonexpert Witnesses - On or before November 4, 2019: The name, address
                     and telephone number1 of each witness, separately identifying those whom the
                     party expects to present and those whom the party may call if the need arises.

                  b. Deposition Testimony and Discovery - The designation of discovery
                     testimony and discovery responses intended to be utilized at trial is not required
                     at this time.

                  c. Trial Exhibits - On or before November 4, 2019: A list of all exhibits it
                     expects to offer by providing a numbered listing and permitting examination of
                     such exhibits, designating on the list those exhibits it may offer only if the need
                     arises.




        1
          In accordance with the E-Government Act, counsel shall, on witness lists, exhibits, and other
disclosures and/or documents filed with the Court, redact Social Security numbers, home addresses,
telephone numbers, and other personally identifying information of witnesses, but shall serve an unredacted
version on opposing parties. See NECivR 5.3.
               d. Waiver of Objections. Any and all objections to the use of the witnesses,
                  deposition testimony, discovery responses, or exhibits disclosed pursuant to the
                  above subparagraphs, including any objection pursuant to Fed. R. Civ. P. 32(a)
                  that a deponent is available to testify at the trial, shall be made a part of the
                  pretrial order. Failure to list objections (except those under Fed. R. Evid. 402
                  and 403) is a waiver of such objections, unless excused by the Court for good
                  cause shown.

       2.      Motions in Limine. Any motions in limine shall be filed on or before November
11, 2019.

         3.      The Final Pretrial Conference with the undersigned magistrate judge is set for
 November 18, 2019, at 10:00 a.m., in my chambers, 111 South 18th Plaza, Suite 2210, Roman
L. Hruska United States Courthouse, Omaha, Nebraska. The final pretrial conference shall be
attended by lead counsel for represented parties. Prior to the pretrial conference, counsel shall
complete all items as directed in NECivR 16.2.2 By the time of the pretrial conference, full
preparation for trial shall have been made so that trial may begin immediately thereafter. The
pretrial conference will include a discussion of settlement, and counsel shall be prepared through
investigation, discovery and communication with clients and insurers, if any, to discuss fully the
subject of settlement, including realistic expectations about liability, obstacles to agreement, offers
made, and offers which can be made at the conference. Counsel shall be prepared to make
additional offers or proposals for settlement in behalf of their clients at the pretrial conference, and
counsel shall be prepared to make or opine on recommendations for further negotiations and
conferences.

       4.      Mediation and Settlement:

               a. If the parties intend to mediate their dispute, notice of the mediation shall be
                  given to the staff of the assigned magistrate judge’s office. The filing of a
                  mediation reference order will terminate pending motions, without prejudice to
                  refiling. If the mediation is not successful, the moving party may reinstate such
                  a motion by filing a written notice to that effect, and the other parties may
                  respond in accordance with the local rules, regarding the date of the notice as
                  reinstating the response/reply time that remained as of the date the mediation
                  reference order was filed.

               b. Not later than two weeks prior to trial, plaintiff or plaintiff’s counsel shall
                  serve on defendant or defendant’s counsel a written, updated settlement
                  proposal. Defendant or defendant’s counsel shall respond in writing to such
                  proposal not later than one week before trial.




       2
         All personal information should be redacted from the public version of the order and/or
attachments filed with the Clerk. See NECivR 5.3.
                                                 -2-
               c. Notice of settlement shall be given to the trial judge’s office as soon as
                  practicable but in any event in time to avoid summoning a jury. If a case settles
                  and notice of settlement is not given in sufficient time to avoid summoning a
                  jury, assessment of jury costs may – and normally will – be made against a party
                  and/or counsel for one or more of the parties. For purposes of this paragraph, a
                  jury is considered summoned for a trial at noon the business day prior to the
                  designated date of trial.

       5.    A ten (10) day jury trial is set to commence, at the Court’s call, during the week
of December 9, 2019, in Omaha, Nebraska, before the Honorable Joseph F. Bataillon, Senior
United States District Judge. Unless otherwise ordered, jury selection shall be at the
commencement of trial.

        6.      Motions to Alter Dates. All requests for changes of deadlines or settings
established herein shall be directed to the assigned magistrate judge by appropriate motion,
including all requests for changes of trial dates. Such motions shall not be considered in the
absence of a showing by counsel of due diligence in the timely development of this case for trial
and the recent development of circumstances, unanticipated prior to the filing of the motion, which
require that additional time be allowed.

       Dated this 19th day of November, 2018.
                                                     BY THE COURT:


                                                     s/ Michael D. Nelson
                                                     United States Magistrate Judge




                                               -3-
